DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Specification

The objection to Abstract is withdrawn in light of amendment.
Drawings
The objection to drawings of Figs. 4 and 6 are withdrawn in light of amendment.
Claim Objections



The objections to claims due to informalities is withdrawn in light of amendment.
Allowable Subject Matter
Claims 1-2, 4-6 are allowed.
Claim 3 is canceled. 
The following is an examiner’s statement for reasons of allowance because the prior art of records Nicolas K. Fontaine (US 2015/0086157 A1) in view of Seigo Takahashi et al., (US 2017/0264365 A1), Guifang Li et al. (US 2013/0064554 A1), Ezra Ip (US 2014/0063592 A1); failed lone or in combination to teach the claim limitations (as shown below in bold and underlined):
Regarding claim 1, An optical repeater in a mode-division-multiplexing (MDM) optical transmission system comprising: 
a mode demultiplexer connected to an incoming multimode optical fiber, 
a plurality of single-mode fibers connected to the mode demultiplexer, variable optical attenuators connected to the plurality of respective single-mode fibers, 
a mode multiplexer connected to the plurality of single-mode fibers that pass through the respective variable optical attenuators, and 
an outgoing multimode optical fiber connected to the mode multiplexer, 
the optical repeater comprising at least one multimode optical amplifier, wherein one of the at least one multimode optical amplifier is disposed on an input side of the mode demultiplexer, and 
wherein between the mode demultiplexer and the mode multiplexer, a same number of single-core optical amplifiers are disposed that amplify fundamental mode signal lights as a number of modes of the signal light amplified by the multimode optical amplifier.


Regarding claim 5, An optical repeater in a mode-division-multiplexing (MDM) optical transmission system comprising: 
a mode demultiplexer connected to an incoming multimode optical fiber, 
a first multimode optical amplifier disposed on an input side of the mode demultiplexer,
a plurality of single-mode fibers connected to the mode demultiplexer, 
variable optical attenuators connected to the plurality of respective single-mode fibers, 
a mode multiplexer connected to the plurality of single-mode fibers that pass through the respective variable optical attenuators, 
an outgoing multimode optical fiber connected to the mode multiplexer, and 
a second multimode optical amplifier disposed on an output side of the mode multiplexer.

Regarding claim 6, An optical repeater in a mode-division-multiplexing (MDM) optical transmission system comprising: 
a mode demultiplexer connected to an incoming multimode optical fiber,
 a first multimode optical amplifier disposed on an input side of the mode demultiplexer, 
a plurality of single-mode fibers connected to the mode demultiplexer, variable optical attenuators connected to the plurality of respective single-mode fibers, 
a second multimode optical amplifier connected to the plurality of single-mode fibers that pass through the respective variable optical attenuators, 
a mode multiplexer connected to the plurality of single-mode fibers that pass through the second multimode optical amplifier, and 
an outgoing multimode optical fiber connected to the mode multiplexer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636